          Case 3:19-cr-00541-FAB Document 88 Filed 02/26/20 Page 1 of 3




                    IN THE UNITED STATES DISTRICT COURT FOR THE
                              DISTRICT OF PUERTO RICO

UNITED STATES OF AMERICA                     )
                                             )
               v.                            )       Case No. 3:19-cr-541 (FAB)
                                             )
[3] JOVANDA R. PATTERSON,                    )
                                             )
               Defendant.                    )


                     MOTION FOR CHANGE OF PLEA HEARING

       COMES NOW Defendant Jovanda R. Patterson, by and through undersigned counsel,

and respectfully requests as follows:

       After having reviewed the discovery provided by the government, Defendant gives notice

that she will plead guilty to Count 13 of the indictment pursuant to a plea agreement with the

government.

       Wherefore, it is respectfully requested that this Honorable Court schedule a change of

plea hearing. Defendant and the government have conferred with regard to potential dates and

would propose March 9, 10, or 11.

       Respectfully submitted in San Juan, Puerto Rico on February 26, 2020.




                                                     /s/ Timothy D. Belevetz
                                                     Timothy D. Belevetz
                                                     Ice Miller LLP
                                                     20 F Street, N.W., Suite 850
                                                     Washington, DC 20001
                                                     Tel: (202) 572-1605
                                                     timothy.belevetz@icemiller.com
                                                     Admitted pro hac vice
Case 3:19-cr-00541-FAB Document 88 Filed 02/26/20 Page 2 of 3




                                  /s/ José R. Aguayo Caussade
                                  José R. Aguayo Caussade
                                  José R. Aguayo Law Office
                                  569 Tn. Cesar Gonzalez Street
                                  San Juan, PR 00918
                                  Tel: (787) 765-0814
                                  joseraguayo@gmail.com
                                  USDC-PR Bar No. 123301




                              2
          Case 3:19-cr-00541-FAB Document 88 Filed 02/26/20 Page 3 of 3




                                 CERTIFICATE OF SERVICE

        I hereby certify that on this 26th day of February 2020, I caused the foregoing to be filed
electronically using the Court’s CM/ECF system, which will notify all counsel of record.




                                                                      /s/                _
                                                             Timothy D. Belevetz
                                                             Ice Miller LLP
                                                             20 F Street, Suite 850
                                                             Washington, DC 20001
                                                             Tel: (202) 572-1605
                                                             timothy.belevetz@icemiller.com




                                                 3
